UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the quarterly period ended March 31, 2014 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the transition period from to Commission File Number:0-23726 GOLDEN EAGLE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) COLORADO 84-1116515 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4628 S. Broadway Englewood, CO 80113 (Address of principal executive offices, including Zip Code) 720-600-9098 (Issuer’s telephone number, including area code) 9653 South 700 East, Salt Lake City, UT84070 (Former name or former address if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 23,366,328 shares of common stock as of October 30, 2015. 1 PART I Pursuant to Rule 13a-13 (c) of the Securities and Exchange Commission, the information required by Part I of this report is not filed. PART II Item 6.Exhibits Exhibits Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification pursuant to Section 906 of the Sarbanes-Oxley Act. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GOLDEN EAGLE INTERNATIONAL, INC. October 30, 2015 By: /s/ Mark Bogani Mark Bogani, Principal Executive Officer By: /s/ Philip F. Grey Philip F. Grey, Principal Financial Officer 3
